Citation Nr: 0635699	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to September 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).


FINDING OF FACT

There is no competent evidence of nexus between the veteran's 
current back disability and service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection.  The VA sent another notice letter in 
April 2005, which also provided specific notice as to what 
records were in the VA's possession and what information was 
needed from the veteran.  The veteran's July 2006 
Supplemental Statement of the Case also provided notice as to 
the regulations pertaining to the appropriate disability 
rating and effective date in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the provision 
of this information was not timely, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-timely notify prejudice to the 
veteran.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, providing hearings, 
providing VA examinations, requesting deck logs, and 
fulfilling all Board remand requests.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that his back disability stems from an 
in-service injury dating in approximately August 1959.  The 
veteran has provided statements both that he had in-service 
treatment for a back injury and that he did not.  Cf. July 
1999 claim; May 2000 RO hearing.  The veteran's service 
medical records do not contain any complaints or treatment 
for the back and no reports of any doctor-prescribed bedrest.  
The veteran's ship's deck logs for July through August 1959 
were searched for the incident of the veteran's back injury, 
but no record was found.  See February 2006 National Archives 
record.  Although the veteran is competent to assert he had a 
back injury in service, he is not competent to assert that 
any lasting disability arose from the incident.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The September 1959 
separation examination reports normal findings as to the 
spine and the veteran was given a 1 physical profile for both 
upper and lower extremities, which include the upper and 
lower spine.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
records also report the veteran was found physically 
qualified for reenlistment.  Consequently, the evidence of 
record indicates the veteran was physically sound at 
separation.  

After separation from service, the veteran worked at Kohler 
Company as a caster.  A June 1960 South Carolina Industrial 
Commission record reported the veteran had lumbar muscle 
strain after lifting a half-full slip bucket at work.  A 1962 
Industrial Commission record reported another back complaint, 
this time backache, after a lifting injury.  The record 
reports the probable length of disability was 1 to 2 days.  
Subsequent work medical department treatment records and 
Industrial Commission records report complaints of back pain 
in July 1966, April 1969, August 1969, and August 1970.  The 
July 1966 record reported the veteran's history of not 
knowing "exactly how he injured his back," and the April 
1969 record reports the veteran's history of "injuring his 
back first in 1965."  None of the above records report a 
history of a previous back injury in service.  

Subsequent records report treatment from the 1980s (See July 
5, 2000 physician's statement) to the present.  The 1999 
claim is the initial record where the veteran attributes his 
back disability to service.  An August 2001 VA examination 
diagnosed degenerative disc disease and low back pain.  The 
examiner believed that the low back pain was "most likely 
due to arthritic changes in the low back."  The examiner 
stated that the veteran had symptoms which would be 
consistent with spinal stenosis or degenerative disc disease 
of the lumbar spine, which are chronic disabilities.  Based 
on the veteran's history, the examiner found that the veteran 
had an acute exacerbation while in service, which "may have 
been the inciting event," but he found it was "impossible 
to say whether or not the in-service injury contributed to 
the veteran's present back pain."  

In 2005, the veteran's claim was remanded in part for a 
clarifying opinion as to whether it was "at least as likely 
as not" that the current back disability was related to 
service.  A 2006 VA examination addendum was prepared, and 
the writer opined that the veteran's current degenerative 
disc disease is related to service.  The examiner states that 
"the benefit of the doubt goes to the veteran with 
chronicity of complaint of lower back condition, despite the 
fact that he worked in a labor-intensive job from which he 
retired, the nexus of the problem began with the in-service 
injury."  The examiner adds that the veteran's degenerative 
disc disease is the result of continued increasing disability 
that began during service.  Although this record provides a 
positive nexus opinion, the opinion is erroneously based 
solely on the veteran's history.  As stated above, there is 
no evidence, other than the veteran's history, of a back 
injury in service.  Mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence, however.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Consequently, although a nexus opinion is provided, it lacks 
any probative value.  

In sum, there is no competent evidence of an in-service back 
injury and no report of an in-service back injury until 1999.  
Additionally, a 2002 VA examiner found the veteran's 
condition was most likely due to arthritis, and, although the 
2006 addendum provides a positive nexus opinion, that opinion 
is not competent evidence.  Consequently, service connection 
for a back disability is denied.


ORDER

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


